I concur in the court's resolution of appellant's first and second assignments of error as to the assured clear distance charge, but dissent from the court's resolution of appellant's third assignment of error. I read Ohio Adm. Code 3701-53-02(D) to prohibit the use of PBT results only when a defendant is charged with a violation of a state statute or local ordinance proscribing a defined or prohibited breath-alcohol concentration. In this case, appellant was tried under Elyria's ordinance prohibiting driving under the influence, which does not set out a defined breath-alcohol concentration. Therefore, I would find the testimony about the PBT admissible. Further, I would find the admission of such evidence harmless error given the facts of this case. I would affirm appellant's conviction for driving under the influence.